Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23rd October 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. US 10,334,533 B2 and claims 1 – 20 of U.S. Patent No. US 10,834,679 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is continuation of both of the patents above that involve claiming:“a method, comprising: transmitting, by a network device comprising a processor, a reference signal associated with a mobile device to the mobile device, wherein the network device is one of network devices of a wireless network; in response to the transmitting the reference signal, receiving, from the mobile device by the network device, a channel state reference signal; in response to the receiving the channel state reference signal, filtering, by the network device, the channel state reference signal to reduce a signal interference associated with the channel state reference signal, resulting in a filtered channel state reference signal; determining, by the network device, a downlink transmission parameter based on the filtered channel state reference signal; multiplexing, by the network device, a first bandwidth associated with the wireless network with a second bandwidth associated with the filtered channel state reference signal; in response to the multiplexing, transmitting, by the network device, the downlink transmission parameter via a downlink control channel of the wireless network for application to downlink transmissions of the wireless network; and after the transmitting the downlink transmission parameter, transmitting, by the network device, data via a data traffic channel of the wireless network” and “a method, comprising: in response to transmitting a reference signal associated with a mobile device of a wireless network to the mobile device, receiving, from the mobile device by a wireless network device of the wireless network and comprising a processor, a channel state reference signal, wherein the channel state reference signal comprises a pilot symbol associated with a channel estimation; in response to the receiving the channel state reference signal, filtering, by the wireless network device, the channel state reference signal to reduce a signal interference associated with the channel state reference signal, resulting in a filtered channel state reference signal; determining, by the wireless network device, a downlink transmission parameter based on the filtered channel state reference signal; in response to the determining the downlink transmission parameter, transmitting, by the wireless network device, the downlink transmission parameter via a downlink control channel of the wireless network for application to downlink transmissions of the wireless network; and after the transmitting the downlink transmission parameter, transmitting, by the wireless network device, data via a data traffic channel of the wireless network” as patented.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 6 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramakrishna et al (US 2017/0208574 A1).
Claim 1. Ramakrishna shows a method (abstract), comprising:  	in response to transmitting a reference signal to a user equipment, receiving, by network equipment comprising a processor from the user equipment, a channel state reference signal ([0169]: the channel estimation unit estimates a change in the channel using a known signal and the downlink reference signal (CRS, UE specific RS) of the downlink pilot channel demultiplexed by the demultiplexing unit), wherein the channel state reference signal comprises a pilot symbol associated with a channel estimation ([0149]: the time-frequency region corresponding to each DL control channel can include subcarrier locations with pilot or reference samples to aid the UEs in obtaining system timing and correct for hardware impairments, such as the mismatch between the oscillator frequencies of the UE and the BS, as well as to perform channel estimation to aid in the demodulation and decoding of the control channel);  	in response to receiving the channel state reference signal, filtering, by the network equipment, the channel state reference signal to reduce a signal interference associated with the channel state reference signal, resulting in a filtered channel state reference signal ([0169]: the channel estimation unit estimates a change in the channel using a known signal and the downlink reference signal (CRS, UE specific RS) of the downlink pilot channel demultiplexed by the demultiplexing unit);  	determining, by the network equipment, a downlink transmission parameter based on the filtered channel state reference signal ([0108]: FBMC (Filter Bank Multi-Carrier) is used for the backhaul link… a further advantage of using such schemes for backhaul is that the receiver can be more complex than a UE, and more sophisticated or signal processing intensive interference cancellation techniques can be applied to mitigate ISI due to the lack of CP addition at the transmitter); and  	in response to determining the downlink transmission parameter, transmitting, by the network equipment, the downlink transmission parameter, via a downlink control channel, for application to a network downlink transmission ([0152]: the time-frequency grid used to transmit a PDSCH to a particular UE can contain subcarrier locations with pilot or reference samples to aid the UE in performing channel estimation to aid in the demodulation and decoding of the PDSCH).
Claim 2. Ramakrishna shows the method of claim 1, further comprising:  	after transmitting the downlink transmission parameter, transmitting, by the network equipment, data via a data traffic network channel ([0081]: for a given transmission mode, a UE can receive unicast downlink assignment using DCI format 1A and one of DCI format 1B, 1D, 2, 2A, 2B, 2C or 2D…  a UE can determine the CSI-RS transmission parameters through higher layer signaling from an eNodeB).

Claim 3. Ramakrishna shows the method of claim 1, further comprising:  	canceling, by the network equipment, channel state data associated with a first bandwidth that has been multiplexed with the filtered channel state reference signal associated with a baseline bandwidth ([0116]: a guard band is required to avoid inter-link interference and the guard band can be reduced by applying frequency domain filtering on each frequency subband; [0120]: to enable a larger data rate for the backhaul link, a frequency subband can be allocated exclusively for the backhaul link, and the rest of the bandwidth can be shared between the backhaul and the access link via time-division multiplexing).

Claim 6. Ramakrishna shows the method of claim 1, wherein the downlink transmission parameter comprises  	a power associated with transmitting of data via a data traffic network channel ([0081]: ZP/NZP CSI-RS).

Claim 7. Ramakrishna shows the method of claim 1, wherein the downlink transmission parameter comprises  	a physical resource block associated with transmitting of data via a data traffic network channel ([0083]: REs for the PDSCH transmission BW wherein a unit of 1 RB in frequency and of 1 slot in time is referred to as Physical RB (PRB)).
---------- ---------- ----------
Claim 8. Ramakrishna shows a network equipment (fig. 3B), comprising:  	a processor (fig. 3B: processor 378); and  	a memory that stores executable instructions (fig. 3B: memory 380) that, when executed by the processor, facilitate performance of operations, comprising:  	transmitting a reference signal related to a user equipment to the user equipment ([0148]: the mismatch between the oscillator frequencies of the UE and the BS, as well as to perform channel estimation to aid in the demodulation and decoding of the control channel);  	in response to transmitting the reference signal, receiving channel state data, via a feedback channel, from the user equipment ([0169]: the channel estimation unit estimates a change in the channel using a known signal and the downlink reference signal (CRS, UE specific RS) of the downlink pilot channel demultiplexed by the demultiplexing unit);  	in response to receiving the channel state data, filtering the channel state data to reduce a signal interference associated with the channel state data ([0108]: FBMC (Filter Bank Multi-Carrier) is used for the backhaul link… a further advantage of using such schemes for backhaul is that the receiver can be more complex than a UE, and more sophisticated or signal processing intensive interference cancellation techniques can be applied to mitigate ISI due to the lack of CP addition at the transmitter), resulting in filtered channel state data, wherein the channel state data comprises a pilot symbol associated with a channel estimation of the user equipment ([0149]: the time-frequency region corresponding to each DL control channel can include subcarrier locations with pilot or reference samples to aid the UEs in obtaining system timing and correct for hardware impairments, such as the mismatch between the oscillator frequencies of the UE and the BS, as well as to perform channel estimation to aid in the demodulation and decoding of the control channel); and  	in response to determining a downlink transmission parameter, transmitting data via a data traffic channel, wherein the data is utilized to facilitate a channel estimation based on the pilot symbol ([0152]: the time-frequency grid used to transmit a PDSCH to a particular UE can contain subcarrier locations with pilot or reference samples to aid the UE in performing channel estimation to aid in the demodulation and decoding of the PDSCH).

Claim 9. Ramakrishna shows the network equipment of claim 8, wherein the operations further comprise:  	determining the downlink transmission parameter based on the filtered channel state data, wherein the data comprises physical downlink shared channel data ([0151]: the path loss is calculated by subtracting an averaged RSRP value from a value of transmission power of the downlink reference signal wherein the averaging is performed by adding a value obtained by multiplying a value averaged using a predetermined filter coefficient).

Claim 10. Ramakrishna shows the network equipment of claim 8, wherein the filtered channel state data comprises channel state data associated with the reference signal ([0057]: the parallel-to-serial block converts (such as multiplexes) the parallel time-domain output symbols from the size N IFFT block to produce a serial time-domain signal… the signal can also be filtered at baseband before conversion to RF frequency).

Claim 11. Ramakrishna shows the network equipment of claim 8, wherein the operations further comprise:  	multiplexing a physical downlink shared channel with the reference signal associated with the filtered channel state data ([0057] and [0074]: the add cyclic prefix block inserts a cyclic prefix to the time-domain signal, the up-converter modulates (such as up-converts) the output of the add cyclic prefix block to RF frequency for transmission via a wireless channel, the signal can also be filtered at baseband before conversion to RF frequency… the TX processing circuitry encodes, multiplexes, and/or digitizes the outgoing baseband data to generate processed baseband or IF signals).

Claim 12. Ramakrishna shows the network equipment of claim 8, wherein the operations further comprise:  	in response to filtering the channel state data, canceling the signal interference associated with the reference signal associated with the filtered channel state data ([0116]: a guard band is required to avoid inter-link interference and the guard band can be reduced by applying frequency domain filtering on each frequency subband).

Claim 13. Ramakrishna shows the network equipment of claim 8, wherein the operations further comprise:  	varying a power of the reference signal associated with the filtered channel state data of an interfering bandwidth ([0107]: the transmit power, the transmission modes, the DL/UL resource allocation schemes, the modulation schemes, can be configured… DL/UL resource allocation/assignment schemes include multi-subframe scheduling whereby a single dynamic control channel schedules data transmission in multiple consecutive subframes, and semi-persistent scheduling whereby the resources for data transmission are assigned in a semi-persistent manner, such as reserving a block of subframes for data transmission in a periodic manner).

Claim 14. Ramakrishna shows the network equipment of claim 8, wherein receiving the channel state data results in a reception that overlaps a transmission of the downlink transmission parameter ([0141]: the coverage areas 2702 and 2707 of BS 2701 and BS 2706 can overlap).
---------- ---------- ----------
Claim 15. Ramakrishna shows a non-transitory machine-readable medium (fig. 3B: memory 380), comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:  	receiving channel state data, via a feedback channel, from a user equipment, wherein the channel state data comprises a pilot symbol associated with a channel estimation of the user equipment ([0148]: the mismatch between the oscillator frequencies of the UE and the BS, as well as to perform channel estimation to aid in the demodulation and decoding of the control channel);  	in response to receiving the channel state data, filtering a signal associated with the channel state data to reduce an interference associated with the signal ([0169]: the channel estimation unit estimates a change in the channel using a known signal and the downlink reference signal (CRS, UE specific RS) of the downlink pilot channel demultiplexed by the demultiplexing unit);  	based on the channel state data, determining a downlink transmission parameter ([0149]: the time-frequency region corresponding to each DL control channel can include subcarrier locations with pilot or reference samples to aid the UEs in obtaining system timing and correct for hardware impairments, such as the mismatch between the oscillator frequencies of the UE and the BS, as well as to perform channel estimation to aid in the demodulation and decoding of the control channel); and  	transmitting the downlink transmission parameter via a downlink control channel to be used for downlink transmissions via the downlink control channel ([0152]: the time-frequency grid used to transmit a PDSCH to a particular UE can contain subcarrier locations with pilot or reference samples to aid the UE in performing channel estimation to aid in the demodulation and decoding of the PDSCH).

Claim 16. Ramakrishna shows the non-transitory machine-readable medium of claim 15, wherein the operations further comprise:  	in response to transmitting the downlink transmission parameter, transmitting data via a data traffic channel used for data transmissions ([0081]: for a given transmission mode, a UE can receive unicast downlink assignment using DCI format 1A and one of DCI format 1B, 1D, 2, 2A, 2B, 2C or 2D…  a UE can determine the CSI-RS transmission parameters through higher layer signaling from an eNodeB).

Claim 17. Ramakrishna shows the non-transitory machine-readable medium of claim 16, wherein the downlink transmission parameter comprises  	a modulation and coding parameter associated with transmitting the data, and further associated with sending a reference signal associated with the user equipment to the user equipment ([0148]: a DL control channel, transmitted from a BS to a UE, informs the UE about details of the DL data region, the UL data and/or control regions, and/or further DL control regions, such as the location in the SF and the modulation & coding scheme (MCS) used for the transmission of that region).

Claim 18. Ramakrishna shows the non-transitory machine-readable medium of claim 15, wherein the operations further comprise:  	based on a bandwidth associated with channel state data of a reference signal, matching a physical downlink shared channel to the channel state data of the reference signal ([0081]: a CRS is transmitted over a DL system BandWidth (BW) and can be used by UEs to demodulate data or control signals or to perform measurements and to reduce CRS overhead, an eNodeB can transmit a CSI-RS with a smaller density in the time and/or frequency domain than a CRS).

Claim 19. Ramakrishna shows the non-transitory machine-readable medium of claim 15, wherein receiving the channel state data is concurrent with transmitting the downlink transmission parameter ([0151]: the path loss is calculated by subtracting an averaged RSRP value from a value of transmission power of the downlink reference signal wherein the averaging is performed by adding a value obtained by multiplying a value averaged using a predetermined filter coefficient).

Claim 20. Ramakrishna shows the non-transitory machine-readable medium of claim 15, wherein the operations further comprise:  	multiplexing a first signal of a physical downlink shared channel with a reference signal associated the channel state data, wherein the multiplexing comprises combining the first signal with the reference signal ([0057] and [0074]: the TX processing circuitry encodes, multiplexes, and/or digitizes the outgoing baseband data to generate processed baseband or IF signals).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Ramakrishna et al in view of Davydov et al (US 2015/0146545 A1).
Claim 4. Ramakrishna shows the method of claim 1; Ramakrishna does not very expressly describe the method further comprising:  	increasing, by the network equipment, a power associated with the channel state reference signal.Davydov teaches feature of increasing a power associated with the channel state reference signal ([0002]: some CSI-RS may be transmitted with artificially adjusted (e.g. increased or decreased) power levels in order for receiving UEs to perform accurate signal quality measurements).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a power increase or decrease feature as taught by Davydov in the network equipment of Ramakrishna to improve accuracy of signal quality measurements and power boosting on CSI-RS.

Claim 5. Ramakrishna shows the method of claim 1; Ramakrishna does not very expressly describe the method further comprising:  	decreasing, by the network equipment, a power associated with the channel state reference signal.Davydov teaches feature of decreasing a power associated with the channel state reference signal ([0002]: some CSI-RS may be transmitted with artificially adjusted (e.g. increased or decreased) power levels in order for receiving UEs to perform accurate signal quality measurements).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a power increase or decrease feature as taught by Davydov in the network equipment of Ramakrishna to improve accuracy of signal quality measurements, power boosting on CSI-RS.


---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Nakashima et al, US 2014/0329553 A1: a method for a base station apparatus to control a mobile station apparatus so as to efficiently transmit a signal in the uplink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        4th May 2022